Exhibit 10.8

SEVENTH LEASE MODIFICATION AGREEMENT

AGREEMENT made as of December 28, 2004, by and between 250 WEST 57TH ST.
ASSOCIATES L.L.C., a limited liability company having its office at 60 East 42nd
Street, New York, New York (hereinafter called “Landlord”); and FISK BUILDING
ASSOCIATES L.L.C., a limited liability company having its office at 60 East 42nd
Street, New York, New York (hereinafter called “Tenant”).

W I T N E S S E T H :

WHEREAS, on September 30, 1953 a net lease covering the entire premises known as
the Fisk Building, located at 250 West 57th Street, New York, New York (the
“Building”), was made between Landlord’s predecessor , partnership known as 250
West 57th St. Associates and Tenant’s predecessor, a partnership known as Fisk
Building Associates, which lease was assigned on May 1, 1954 by said predecessor
to Tenant (also formerly known as Fisk Building Associates); and

WHEREAS, said lease was modified by Modification Agreement dated June 12, 1961,
by Second Modification Agreement dated June 10, 1965, by Third Lease
Modification Agreement dated as of May 1, 1975, by Fourth Lease Modification
Agreement dated November 12, 1985, by Fifth Lease Modification Agreement dated
as of September 1, 1999 and by Sixth Lease Modification Agreement dated as of
November 17, 2000 (which lease, as so modified, is hereinafter called the
“Lease”); and

WHEREAS, a modernization program had been undertaken to maintain the competitive
position of the Building for which funds were borrowed by Landlord and made
available to Tenant; and

WHEREAS, additional enhancements to the Building are deemed necessary to
maintain such competitive position; and

WHEREAS, Landlord is willing to make funds available for such enhanced program,
provided that Basic Rent (as hereinafter defined) is increased as hereinafter
provided, and Tenant is willing to apply the funds as agent for Landlord toward
the cost of such program.

NOW, THEREFORE, in consideration of the sum of Ten ($10.00) Dollars, the mutual
promises and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be bound, hereby agree as follows:

1. Landlord and Tenant agree that improvements substantially as shown on Exhibit
A to the Sixth Lease Modification Agreement have been undertaken, The additional
enhancements referred to in the recital above, as shown on Exhibit A attached
hereto and made a part hereof, constitute the enhanced modernization program
referred to herein and shall be substantially made to the demised premises. All
work performed by Tenant in furtherance of such modernization program shall be
done as agent for Landlord and for the account of Landlord, and when completed,
shall become the property of Landlord. All net proceeds of any loan(s) obtained
in connection with such modernization program shall be turned over by Landlord
to Tenant and applied to pay the costs of such program.



--------------------------------------------------------------------------------

2. A. There is hereby added to fixed payments of Basic Rent payable under
Paragraph 2(A) the amount of the installments of debt service (except any
balloon payment at maturity) payable under any Permitted Mortgage.

B. Paragraph 13 of the Lease shall be deleted and restated in its entirety as
follows:

“13. Tenant agrees that its rights hereunder are subordinate to (i) the mortgage
presently encumbering the demised premises and (ii) any future mortgages placed
on the demised premises by Landlord having an aggregate principal balance of up
to $30,500,000 plus refinancing costs in connection therewith, provided that
(a) such new mortgages are made by an institutional lender on a non-recourse
basis and (b) the proceeds of any increase in the principal amount of the
loan(s) secured by such new mortgage(s) are used to refinance the then existing
mortgage(s) on the demised premises and/or in connection with the demised
premises (each mortgage to which Tenant’s rights hereunder are subordinate is
hereinafter a “Permitted Mortgage”). Tenant agrees to execute, upon demand, any
documents required to evidence such subordination. Tenant further agrees that it
will not do or suffer to be done any act upon the demised premises which will
violate any of the terms of any Permitted Mortgage or the obligations secured
thereby.”

3. Paragraph 29 of the Lease shall be deleted and restated in its entirety as
follows:

“29. For the purpose of this Paragraph 29, the term “Mortgage” shall mean
(i) any fee mortgage encumbering the demised premises on the date hereof and
(ii) any fee mortgage to which the Lease is subordinate under the provisions of
Paragraph 13 of this Lease, and the term ‘refinancing’ shall include any
consolidation, modification, renewal, extension or replacement of any Mortgage.
In the event that there shall be one or more refinancings of any Mortgage, the
annual Basic Rent will be in an amount equal to the sum of TWENTY-EIGHT THOUSAND
DOLLARS ($28,000.00) plus an amount equal to the installment payments for
interest and/or amortization (not including any balloon principal payment due at
maturity) required annually under any such Mortgage immediately subsequent to
refinancing.”

4. Landlord and Tenant agree to negotiate the terms of additional options to
permit Tenant to extend the term of the Lease beyond its current expiration date
and any renewal or extension term pursuant to an existing renewal option, on the
condition that such extension rights shall be in proportion to the net present
benefit to Landlord of the related increase in Basic Rent and the value of the
enhancements after completion.

 

2



--------------------------------------------------------------------------------

5. Except as herein modified, the Lease shall remain in full force and effect,
and the parties hereby ratify and confirm all of the other terms, covenants and
conditions thereof.

6. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

Landlord:

 

250 WEST 57TH ST. ASSOCIATES L.L.C.

By:   /s/ Peter L. Malkin           Peter L. Malkin, Member By:   /s/ Anthony E.
Malkin   Anthony E. Malkin, Member

Tenant:

 

FISK BUILDING ASSOCIATES L.L.C.

By:   /s/ Peter L. Malkin   Peter L. Malkin, Member

 

3



--------------------------------------------------------------------------------

Exhibit A

Fisk Building-250 West 57th Street

Property Improvement Schedule

Project/Item

Elevator equipment and system upgrade & replacement

Public corridor and elevator lobby improvements

Bathroom upgrades

Main lobby and entrance improvements

Windows replacement program

Façade, courtyard and setbacks renovation

New energy efficient chiller plant

House tanks replacement & capacity upgrade

DC electric conversion

New energy efficient heating plant

Security & communication system improvements

Misc. mechanical upgrades & new backflow system

Consultant fees

Contingency

*

 

4



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) s.s.: COUNTY OF NEW YORK    )

On the 21st day of December in the year 2004 before me, the undersigned, a
Notary Public in and said State, personally appeared Peter L. Malkin, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacities, and that by his signature on the
instrument, the individuals, or the persons upon behalf of which the individual
acted, executed the instrument.

 

/s/ Beatrice E. Branson         Notary Public

 

STATE OF NEW YORK    )    ) s.s.: COUNTY OF NEW YORK    )

On the 21st day of December in the year 2004 before me, the undersigned, a
Notary Public in and said State, personally appeared Anthony E. Malkin,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

/s/ Beatrice E. Branson         Notary Public

 

5